PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/116,994
Filing Date: 30 Aug 2018
Appellant(s): Singh et al.



__________________
Frank Spanitz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/14/2021.

3/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7, 9-11, 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vsvolod (2,222,621) view of Revel-Muroz et al. (2016/0375518), Clemm et al. (DE102013006792), Dulaney et al. (6,238,187) and Lawrence et al. (2006/0006158).
Regarding claims 1, 6-7, Vsvolod discloses a method for fabricating an austenitic stainless steel shell weldment, the method comprising: providing a cylindrical shell of austenitic stainless steel having a butt seam; welding the butt seam to close the butt seam with a weld (page 1, column 2 line 50 to page 2 column 1 line 51).  Since Vsvolod discloses welding, there would inherently be a heat affected zone adjoining the weld. 

Vsvolod does not specifically disclose rolling a weld zone collectively comprising the weld and heat affected zone under a compressive force after welding.  However, Clemm discloses rolling a seam after welding steel material (paragraphs 0015-0018).  To one skilled in the art at the time of the invention it would have been obvious to roll the weld seam to introduce compressive forces to increase the strength of the joint (paragraphs 0015-0018).
Vsvolod does not disclose peening the welding zone.  However, Dulaney discloses laser peening a weld zone after welding steel materials (abstract, column 3 lines 52-55).  To one skilled in the art at the time of the invention it would have been obvious to shot peen as taught by Dulaney to induce compressive residual stresses.  
Dulaney does not disclose peening in multiple passes each of the passes being selected to successively and progressively produce wider peened regions.  However Lawrence discloses a laser peening process on a metal that allows for multiple variations of the number of rows, sequences, layers and amount of overlap between adjacent rows (paragraph 0031).  While Lawrence does not disclose a welding process, Lawrence shows that it is known to peen in multiple rows spaced apart and/or overlapping (paragraph 0031).  To one skilled in the art at the time of the invention it 
Regarding claims 4 and 14, Clemm discloses that the compressive force in the step of rolling the weld zone is created via a mechanical roller, the compressive force having a magnitude such that a nominal contact stress at a roller-to-shell interface is in the plastic range of the shell material (paragraphs 0015-0018).  
Regarding claim 5, Vsvolod discloses mechanically cold rolling a flat plate of stainless steel to create the cylinder shell, and wherein the open butt seam is a longitudinal seam created between two opposing edges of the shell (page 1, column 2 line 50 to page 2 column 1 line 51).  
Regarding claims 9 and 18, Lawrence discloses a residual stress field in the weld zone on an exterior of the shell is compressive after the peening step (abstract).  
Regarding claim 10, Revel-Muroz discloses that the open butt seam is a circumferential seam (paragraph 0012, claim 1).  
Regarding claims 11, 15, 16, Vsvolod discloses a method for fabricating a stainless steel shell weldment, the method comprising: rolling a flat workpiece of stainless steel to form a cylindrical shell, opposing side edges of the shell meeting at an longitudinal butt joint (page 1, column 2 line 50 to page 2 column 1 line 51); 
Vsvolod does not specifically disclose that the butt seam is an open butt seam.  However, Revel-Muroz discloses an open butt seam of an austenitic stainless steel weld (paragraph 00012).  To one skilled in the art at the time of the invention it would have been obvious to have an open butt seam to reduce machining or beveling to 
Vsvolod does not specifically disclose a double V-joint and rolling a weld zone collectively comprising the weld and heat affected zone under a compressive force after welding with a mechanical roller.  
Vsvolod does not disclose peening the welding zone.  However, Dulaney discloses laser peening a weld zone after welding steel materials (abstract, column 3 lines 52-55).  To one skilled in the art at the time of the invention it would have been obvious to shot peen as taught by Dulaney to induce compressive residual stresses.  
Dulaney does not disclose peening in multiple passes each of the passes being selected to successively and progressively produce wider peened regions.  However Lawrence discloses a laser peening process on a metal that allows for multiple variations of the number of rows, sequences, layers and amount of overlap between adjacent rows (paragraph 0031).  While Lawrence does not disclose a welding process, Lawrence shows that it is known to peen in multiple rows spaced apart and/or overlapping (paragraph 0031).  To one skilled in the art at the time of the invention it would have been obvious to produce multiple passes with overlapping rows as taught by Lawrence to ensure that the entire heat affected zone is peened.  If the entire heat affected zone is not peened, weak areas within the weld zone may remain.  

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vsvolod (2,222,621) view of Revel-Muroz et al. (2016/0375518), Clemm et al.  as applied to claim 1 above, and further in view of Parrish (2,618,572) .
Regarding claims 3 and 12, Vsvolod does not disclose a double-V weld formed by first forming an exterior weld bevel following by forming an interior weld bevel to complete the weld.  However, Parrish discloses a double V-joint, but does not disclose wherein the weld is a double-V weld formed by first forming an exterior weld bevel following by forming an interior weld bevel to complete the weld. However, there are only two options for forming the weld bevel.  You can either do the interior first or the exterior first.  To one skilled in the art at the time of the invention it would have been obvious to pick one of the limited choices for forming the weld bevel.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vsvolod (2,222,621) view of Revel-Muroz et al. (2016/0375518), Clemm et al. (DE102013006792), Dulaney et al. (6,238,187) and Lawrence et al. (2006/0006158)as applied to claims 1 and 11 above, and further in view of Singh (2017/0110210)
Regarding claim 8, Vsvolod does not disclose that the shell weldment is a spent nuclear fuel canister.13 Attorney Docket No. HOL-117-US However, Singh discloses welding a spent nuclear fuel canister (paragraph 0034).  To one skilled in the art at the time of the invention it would have been obvious to perform the welding method to form a desired final product.  Welding a canister allows for hermetic seals to secure the internal cavity.

  	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandberg (2,287,198) in view of Vsvolod (2,222,621), Revel-Muroz et al. .
Regarding claim 19, Sandberg discloses a method for fabricating a stainless cylindrical shell weldment, the method comprising: providing a first cylindrical shell segment and a second cylindrical shell segment, each shell segment being formed of comprising having an longitudinal butt seam; closing (welding) the butt seams of each of the first and second shell; placing the first and second shell segments in abutting end-to-end relationship forming a circumferential butt seam therebetween (figure 1, column 1 lines 20-60); closing the circumferential butt seam, the formation of the circumferential weld creating a respective heat affected zone in the shell segment adjoining the circumferential weld (column 1 lines 20-60, figure 1).  Since Sandberg discloses welding, it is the Examiner’s position that there would be the formation of the longitudinal welds creating a respective heat affected zone in the shell segments adjoining each longitudinal weld
Sandberg does not disclose that material is austenitic stainless steel and that the butt seam is an open butt seam.  However, Revel-Muroz discloses an open butt seam of an austenitic stainless steel weld (paragraph 00012).  To one skilled in the art at the time of the invention it would have been obvious to have an open butt seam to reduce machining or beveling to reduce production time and cost. Having the open joint also ensures that the weld penetrates the entire joint.  To one skilled in the art at the time of the invention it would have been obvious to use austenitic stainless steel as austenitic stainless steel is known for its toughness and weldability.  

Sandberg does not disclose applying an inward directed compressive force against the longitudinal and circumferential welds and their heat affected zones by a mechanical roller.  However, Clemm discloses rolling a joint seam with a roller after welding steel material (paragraphs 0015-0018).  To one skilled in the art at the time of the invention it would have been obvious to roll the weld seam to introduce compressive forces to increase the strength of the joint (paragraphs 0015-0018). 
Vsvolod does not disclose peening the welding zone.  However, Dulaney discloses laser peening a weld zone after welding steel materials to induce compressive residual stresses (abstract, column 3 lines 52-55).  To one skilled in the art at the time of the invention it would have been obvious to shot peen as taught by Dulaney to induce compressive residual stresses to prevent a weak joint.  
Dulaney does not disclose peening in multiple passes each of the passes being selected to successively and progressively produce wider peened regions.  However Lawrence discloses a laser peening process on a metal that allows for multiple variations of the number of rows, sequences, layers and amount of overlap between adjacent rows (paragraph 0031).  While Lawrence does not disclose a welding process, Lawrence shows that it is known to peen in multiple rows spaced apart and/or overlapping (paragraph 0031).  To one skilled in the art at the time of the invention it would have been obvious to produce multiple passes with overlapping rows as taught 
Regarding claim 20, Clemm discloses that the compressive force creates a nominal contact stress at a roller-to-shell interface which is in the plastic range of the shell material (paragraphs 0015-0018).

(2) Response to Argument
	Regarding claim 1, the Appellant argues that none of the cited prior art references alone or in combination, teaches or reasonably suggests employing Appellant’s foregoing unique two-step process of combining rolling and peening to specifically target the onset of SCC (stress corrosion cracking) in stainless steel vessels, such as but not limited to those used for spent nuclear fuel containment where the weld zone is peened in multiple passes, each of the peening passes being selected to successively and progressively produce wider peened regions on the shell along the weld zone.  Only the inventors have discovered that the claimed combination of hard rolling and peening employing multiple passes for progressively widening of the peened regions to push the tensile stress zones far enough away from each side of the weld into the base material produces the benefits of preventing the onset of SCC in stainless steel vessels. There is no motivation to combine the references to achieve the Appellants claimed invention as a whole.  
	The Examiner disagrees.  While one reference does not show using both rolling and peening together, these are two well-known processes in the art that are taught to be used for the same purpose, to produce compressive stresses in welded product.  
The argument with respect to stress corrosion cracking is not commensurate in scope with the claimed invention, as that term is not mentioned in the claims.  With that being said, since the cited prior art teaches the claimed invention, it is the Examiner’s position that the prior art would inherently prevent the SCC as argued.  Appellant has not provided any evidence or support that the prior art would not provide the same protection. 
The Examiner would also like to point out that claim 1 does not claim a spent nuclear fuel containment; therefore; the argument directed to this term, also is not commensurate in scope.   
Lawrence teaches peening in multiple passes where the regions get successively and progressively wider (figures 6-7).  The benefit of this method is the peening process can be tailored to the need and characteristics of the work piece (Lawrence [0039]).  The Examiner would like to point out that regions can be broadly interpreted as any amount of area since regions has not been defined as being a specific dimension or area.  

The Examiner acknowledges that Lawrence does not teach welding.  However, as discussed in the Final rejection, primary reference Vsevolod teaches the welding of a shell and Dulaney discloses laser peening a weld zone after welding steel materials to induce compressive residual stresses (abstract, column 3 lines 52-55).  Lawrence teaches using the well-known process of laser peening taught by Dulaney to create compressive stresses on the surface of the work piece by making multiple peening passes that successively and progressively get wider. The peening of Lawrence is done to create this well-known and expected result of compressive stresses.  Peening an area around a weld would add compressive stresses and harden the work piece.  As stated above, peening is a known process in the art.  Performing a peening process to produce its known beneficial result is not novel.  As stated above, preventing the onset of SCC is not commensurate in scope with the claimed invention, but would be a natural result of the known methods taught.  
The Appellant argues that there is no motivation to combine both rolling and peening as claimed because hard rolling and peening each achieve the same end result of surface hardening and are complete processes in their own right.  The Appellant argues that it is improper to reconstruct the claimed invention that do not include a suggestion to make the claimed combination by piecing together using the Appellants disclosure in hindsight.  Given the lack of any mention of the five references relating to 
As stated previously, while one reference does not show using both rolling and peening together, these are two well-known processes in the art used to achieve the same results.  Appellant has provided no evidence of a synergistic effect by doing both.   The current invention and the prior art both use rolling and peening for the same intended purpose.  By doing both, one skilled in the art would only further improve the weld joint.  Also as previously stated, preventing SCC is not commensurate in scope with the claimed invention. 
Regarding claims 11 and 19, the Appellant argues that at least for the same foregoing reasons presented for claim 1, it is submitted that claim 11 and its dependents are also improper.
The Examiner disagrees for the reasons stated above.
Regarding claims 8 and 17, the Appellant argues that Singh discloses a completely different approach to mitigated SCC in stainless steel canisters.  The Appellant argues that the Examiner appears to imply that one skilled in the art would perform a combination of rolling and peening in multiple passes to the butt weld in Singh in order to produce the limitations of claims 1 and 11.  The Appellant argues that this is flawed because Singh teaches an enveloping shell in end closure butt weld.  The Appellant argues that Singh appears to teach away from peening.  
The Examiner disagrees.  The Examiner was not using Singh as a primary reference and was not implying that one skilled in the art would peen and roll the butt weld of Singh.  Singh was merely used as a secondary reference to show that is known to create a spent nuclear fuel canister.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERIN B SAAD/Primary Examiner, Art Unit 1735    
                                                                                                                                                                                                    
Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735    

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                             
                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.